            Case 1:20-cv-08576-MKV Document 13 Filed 02/09/21 Page 1 of 5




Louis R. Martinez (LM9155)
Michael Maragoudakis (MM8088)
MARTINEZ & RITORTO, P.C.
30 Wall Street, 8th Floor
New York, New York 10005
Tel. (212) 248-0800                                            USDC SDNY
Attorneys for Defendant                                        DOCUMENT
DELTA AIR LINES, INC.                                          ELECTRONICALLY FILED
                                                               DOC #:
UNITED STATES DISTRICT COURT                                   DATE FILED: 2/9/2021
SOUTHERN DISTRICT OF NEW YORK


 MELBA MCGILL,
                                                            Case No.: 20-CV-8576
                        Plaintiff,
        -against-                                      STIPULATED PROTECTIVE
                                                               ORDER
 DELTA AIR LINES, INC.

                        Defendant.



       During discovery in this action, the undersigned Parties may be required to produce

documents, answer interrogatories and requests for admission, and provide testimony that might

reveal confidential information, including proprietary business information, trade secrets,

insurance, and financial or medical information that should not be disclosed except in a highly

restricted manner. The Parties desire to accomplish and facilitate discovery in this action

without jeopardizing business, commercial, or personal interests in the confidentiality of this

information. The undersigned Parties therefore agree that:

       1.       The Parties may designate as “CONFIDENTIAL” only such portion of any

document, interrogatory answer, response to request for admission, deposition testimony, or

other testimony given or produced in this litigation, that concerns confidential information, the

public disclosure of which is either restricted by law or will cause harm to the business,

commercial or financial interests of the producing party, including nonpublic financial
            Case 1:20-cv-08576-MKV Document 13 Filed 02/09/21 Page 2 of 5




information, commercial information relating to competitive considerations, or nonpublic,

proprietary, or confidential business information or financial information of the Parties. Any

portions of documents or information designated as “CONFIDENTIAL” (hereinafter

“Confidential Material”) shall have the legend “CONFIDENTIAL” placed on it and thereafter

shall be treated pursuant to the provisions of this Stipulated Protective Order.

       2.       Confidential Material shall be used by the Parties and their counsel solely for the

purpose of conducting the above-captioned litigation and shall not be communicated at any time,

in any manner, directly or indirectly, to anyone other than a person qualified under the terms of

this Stipulated Protective Order as set forth in paragraph 3, below.

       3.       Prior to trial, access to Confidential Material and to the information contained

therein (including extracts and summaries derived from such material) shall be restricted to the

following Qualified Persons:

       (a) the attorneys working on this action on behalf of the Parties, and their employees or
           agents working on this action;

       (b) the Parties, their employees, officers, agents, and insurers who are working on this
           action and whose assistance is required in the preparation of this matter for trial;

       (c) experts, consultants, and their respective staffs who are employed or retained by any
           of the Parties or their counsel, provided that they may not retain the Confidential
           Material after that use has ended, and further provided that such experts and
           consultants are advised of the existence of this Stipulated Protective Order and given
           an opportunity to read it, and agree to treat such Confidential Material in accordance
           with its terms;

       (d) deposition witnesses, provided that they are advised of the existence of this Stipulated
           Protective Order and given an opportunity to read it, and agree to treat such
           Confidential Material in accordance with its terms;

       (e) private court reporting and document reproduction services;

       (f) the Court and its support personnel and court reporters; and

       (g) any person designated by mutual agreement of the Parties, or by the Court in the
           interest of justice, upon such terms as the Court may deem proper.


                                                  2
            Case 1:20-cv-08576-MKV Document 13 Filed 02/09/21 Page 3 of 5




       4.       Every recipient of Confidential Material is hereby enjoined from disclosing such

Confidential Material to anyone other than a Qualified Person described in paragraph 3. Any

such disclosure shall be deemed a breach of this Stipulated Protective Order.

       5.       Before making disclosure of any Confidential Material to any Qualified Person

under paragraph 3(a)-(e) and (g) of this Stipulated Protective Order, a Party shall advise such

person of the existence and terms of this Stipulated Protective Order.

       6.       The inadvertent failure of a Party to designate discovery material as Confidential

Material at the time of production shall not constitute a waiver of the Party’s claim to

confidentiality as long as the Party promptly designates such material as Confidential Material

under the protection of this Stipulated Protective Order. The recipient of such documents agrees

to cooperate with the producing Party to remedy the inadvertent disclosure.

       7.       A Party shall not be obligated to challenge the propriety of a confidentiality

designation at the time made, and its failure to do so shall not preclude a subsequent challenge to

such a designation. In the event that a Party disagrees at any stage of these proceedings with

another Party’s designation of any material as Confidential Material, the Parties shall attempt to

resolve such dispute in good faith on an informal basis. If the disagreement cannot be resolved

in this fashion, a Party may, by sealed motion setting forth with specificity the material

challenged, seek an order freeing that material from the designation as Confidential Material.

Any material as to which such a motion is made shall be treated as Confidential Material under

the provisions of this Stipulated Protective Order until further order of the Court. In the event

that a motion is brought before the Court concerning a confidential designation, the burden to

prove that the designated material is subject to the protections of this Stipulated Protective Order

rests with the party asserting the confidential designation.




                                                  3
            Case 1:20-cv-08576-MKV Document 13 Filed 02/09/21 Page 4 of 5




       8.       In the event that counsel for any Party files with the Court any Confidential

Material or any papers containing or making reference to any such material, such material and

papers shall be filed only “UNDER SEAL” in accordance with the Court’s rules.

       9.       This Stipulated Protective Order shall not prevent Confidential Material from

being offered or received as evidence at trial, subject to such confidentiality measures as the

Court may then prescribe, if any. But for such use at trial, Confidential Material shall continue

to be treated in accordance with this Stipulated Protective Order. The use or admission of

Confidential Material at trial shall not affect the right of the Parties to designate the same or

similar materials as Confidential Material in any other or subsequent litigation, civil action, or

proceeding.

       10.      Within thirty (30) days of the termination of this litigation, including settlement or

the final determination of any appeal, all Confidential Materials and all copies, summaries, or

excerpts thereof, shall either be returned to counsel for the producing party or shall be destroyed.

With respect to the dissemination of confidential information that has been distributed to

Qualified Persons under paragraph 3(a)-(e) and (g) of this Stipulated Protective Order, counsel

for each Party shall certify that he or she has used their best efforts to recover all Confidential

Material from said Qualified Persons to whom such materials may have been distributed during

the litigation and has returned such documents to counsel for the producing Party or shall obtain

an affidavit from counsel attesting to the fact that the Confidential Materials have been

destroyed.

       11.      In the event that any recipient of Confidential Material is served with a subpoena,

document request, or other request for the production of Confidential Material in other litigation,

such recipient shall assert the existence of this Protective Order and refuse to produce such

documents unless ordered to do so by a court of competent jurisdiction. The recipient of the



                                                  4
          Case 1:20-cv-08576-MKV Document 13 Filed 02/09/21 Page 5 of 5




request shall notify counsel for the producing Party and cooperate with counsel for the producing

Party, at the producing Party’s cost and expense including reimbursement of recipient’s

reasonable attorneys’ fees, in the event the producing Party files a motion to quash or prevent

such disclosure.

       12.      This Stipulated Protective Order shall survive the termination of this litigation.

       13.      Nothing contained in this Stipulated Protective Order and no action taken

pursuant to it shall prejudice the right of any party to contest the alleged relevancy, admissibility,

or discoverability of the Confidential Material nor shall it prevent any Party from using or

disclosing its own Confidential Material for any purpose.

       14.     This Stipulated Protective Order represents a valid and binding agreement of the

Parties effective as of the date executed by their authorized representatives.

       AGREED by and between the undersigned Parties, by and through their duly authorized

representatives, intending to be legally bound, this 3rd day of February, 2021.


     /S Michael J. Kapin                                 /S Michael Maragoudakis
 BY:__________________________                        BY:_______________________________
    Michael J. Kapin, Esq.                               Michael Maragoudakis, Esq. (MM8088)

 KAPIN PLLC                                           MARTINEZ & RITORTO, P.C.
 1133 Broadway, Suite 1001                            30 Wall Street, 8th Floor
 New York, New York 10010                             New York, NY 10005

 Attorneys for Plaintiff                              Attorneys for Defendant
                                                      DELTA AIR LINES, INC.

                                9th
       IT IS SO ORDERED, this ________day of February, 2021.




                                               ______________________________
                                               _________________________   ____
                                                                           __ _____
                                                                                 _______
                                               HON. MMARY
                                                        AR
                                                        A RY KAY
                                                              KAAY VYSKOCIL
                                                                      VYSKSKKOCIL
                                               United States
                                                      Sta
                                                        ta Dist
                                                        tates District
                                                                sttri
                                                                   rict Judge

                                                  5
